DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendments filed on 08/11/2021. 
Claims 1, 5-11, and 15-38 are currently pending and are under examination. 
Response to Arguments
Applicant’s arguments, see page 9, filed 08/11/2021, with respect to the objection of claims 10, 21, and 25, have been fully considered and are persuasive.  The objection of claims 10, 21, and 25 has been withdrawn. 
Applicant's arguments, see pages 9-11, filed 08/11/2021 have been fully considered but they are not persuasive. 
Rejection of claims 1-6, 8-21, 23, 25, 26, 29-33, 37, and 38 under 35 U.S.C. 102(a)(1) – Uemura et al. (US 2009/0221923) 
Independent claims 1, 11, 19, and 38 have been amended. Claims 2-4 and 12-14 have been cancelled. Claim 1 has been amended to include “a memory unit configured to store the received measurement data and the condition of the patient; and a processor configured to determine, based on the received measurement data and the condition of the patient, the treatment regimen for the patient, including to: compare the sensed right atrial pressure to a baseline right atrial pressure; compare the sensed left atrial pressure to a baseline left atrial pressure; and compare the sensed right atrial pressure and the sensed left atrial pressure.”; claim 11 has been amended to include “determining the treatment regimen for the patient based on: the at least one 3measurement corresponding to the sensed right atrial pressure, the at least one measurement corresponding to the sensed left atrial pressure, and the 
Applicant argues that Uemura fails to teach sensing left and right atrial pressures, comparing those values to a baseline, and comparing the sensed right and left atrial pressures, as recited by claims 1, 11, 19, and 38 (see Arguments, pages 10-11). Examiner respectfully disagrees. Uemura teaches it is known to sense the left and right atrial pressures (e.g. Par. [0038]: right and left atrial pressure is measured; Par. [0066]: input means can be a measurement device that measures the hemodynamics in a patient; Fig. 6: step S1: measure right and left atrial pressures). Uemura further teaches it is known to compare the left and right atrial pressures to a baseline (e.g. Par. [0049]: compares the left and right atrial pressure to the target values; Par. [0073]: the target values are the values that reflect effective pumping ability, circulating blood volume, and vascular resistance, which is considered to be a baseline; According to the instant specification par. [00143], the baseline values are set by the medical provider as what “normal” levels should be. The target values taught by Uemura perform the same function as the baseline values disclosed in the instant specification.). Further, Uemura teaches it is known to compare the left and right atrial pressures (e.g. Par. [0049]: right and left atrial pressures are compared; As recited, the claims just require the left and right atrial pressures to be compared, which is taught by Uemura.). Therefore, this rejection is maintained. 
Rejection of claims 5-10, 15-18, and 20-37 under 35 U.S.C. 103
Applicant argues that claims 5-10, 15-18, and 20-37 depend directly or indirectly on independent claims 1, 11, and 19, and therefore overcome the rejection under 35 U.S.C. 103. No additional arguments have been provided. This rejection is maintained, as explained above. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-21, 23, 25-26, 29-33, and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uemura et al. (US Patent Application Publication 2009/0221923 – APPLICANT CITED on IDS, of record), hereinafter Uemura. This rejection is maintained.
Regarding claim 1, Uemura teaches a medical system for determining a treatment regimen for a patient with a condition, the system comprising: at least one sensor configured to sense right atrial pressure and left atrial pressure (e.g. Par. [0038]: right and left atrial pressure is measured; Par. [0066]: input means can be a measurement device that measures the hemodynamics in a patient; Fig. 6: step S1: measure right and left atrial pressures); a receiver configured to receive measurement data corresponding to the sensed right atrial pressure and the sensed left atrial pressure (e.g. Fig. 1: receivers 3, 4, and 5), and output to a display device the received measurement data (e.g. Fig. 1: display means 6), 
Regarding claim 11, Uemura teaches a computer implemented method for determining a treatment regimen for a patient with a condition, the method comprising: receiving at least one measurement corresponding to a sensed right atrial pressure for the patient, receiving at least one measurement corresponding to a sensed left atrial pressure for the patient (e.g. Par. [0038]: right and left atrial pressure is measured; Par. [0066]: input means can be a measurement device that measures the hemodynamics in a patient; Fig. 6: step S1: measure right and left atrial pressures); and outputting to a display device: the at least one measurement corresponding to the sensed right atrial pressure, the at least one measurement corresponding to the sensed left atrial pressure (e.g. Fig. 1: display means 6), 
Regarding claims 5 and 15, Uemura further teaches wherein to determine the treatment regimen for the patient, the processor is configured to provide a notification to increase the dosage of the treatment regimen (e.g. Par. [0133]: drug administration is increased).
Regarding claims 6 and 16, Uemura further teaches wherein to determine the treatment regimen for the patient, the processor is configured to provide a notification to decrease the dosage of the treatment regimen (e.g. Par. [0135]: drug administration is decreased).
Regarding claim 8, Uemura further teaches wherein the processor is incorporated into a device located external to the patient (e.g. Par. [0066]: the medical system is external and connected to a patient).
Regarding claims 9 and 17, Uemura further teaches wherein to determine the treatment regimen of the patient, the processor is configured to provide a notification to increase at least one treatment selected from the following group of treatments: vasodilators, diuretics, pulmonary vasodilators, neurohormonal antagonists, beta blockers, and inotropes (e.g. Par. [0133]: the drug administered is an inotropic agent).
Regarding claims 10 and 18, Uemura further teaches wherein to determine the treatment regimen of the patient, the processor is configured to provide a notification to decrease at least one treatment selected from the following group of treatments: vasodilators, diuretics, pulmonary vasodilators, neurohormonal antagonists, beta blockers, and inotropes (e.g. Par. [0133]: the drug administered is an inotropic agent; Par. [0135]: drug administration is decreased).
Regarding claim 19, Uemura teaches a monitoring system, comprising: a receiver configured to receive measurements associated with the left heart pressure and the right heart pressure (e.g. Fig. 1: receivers 3, 4, and 5, right and left atrial pressure is measured Par. [0066]); a memory unit configured to store the received measurements (e.g. Fig. 7: stored data is displayed in a graph); a display device (e.g. Fig. 1: display means 6); and a processing device configured to: compare the measurements associated with the left heart pressure to a baseline left heart pressure, compare the measurements associated with the right heart pressure to a baseline right heart pressure (e.g. Par. [0049]: compares the left and right atrial pressure to the target values; Par. [0073]: the target values are the values that reflect effective pumping ability, circulating blood volume, and vascular resistance, which is considered to be a baseline; According to the instant specification par. [00143], the baseline values are set by the medical provider as what “normal” levels should be. The target values taught by Uemura perform the same function as the baseline values disclosed in the instant specification.); compare the measurements associated with the left heart pressure and the measurements associated with the right heart pressure; and 63450385.002592 2042 USO3output, to the display device, the comparisons (e.g. Fig. 1: display means 6; Par. [0049]: right and 
Regarding claim 20, Uemura further teaches wherein the processing device is further configured to determine, based on the comparison, a treatment regimen for the patient (e.g. Abstract).
Regarding claim 21, Uemura further teaches wherein the measurements associated with the left heart pressure are left atrial pressure measurements (e.g. Abstract; Par. [0015]: left heart pressure values are left atrial pressure values).
Regarding claim 23, Uemura further teaches wherein the measurements associated with the right heart pressure are right atrial pressure measurements (e.g. Abstract; Par. [0015]: right heart pressure values are right atrial pressure values).
Regarding claim 25, Uemura further teaches wherein the treatment comprises at least treatment selected from the following group of treatments: diagnosis, medication titrations, advanced therapy, IV medications, lifestyle changes, intra-atrial shunts, valve repair/replace, ICDs, CRTs, and ablation (e.g. Par. [0130]: dosing means is a catheter placed in the vein for IV administration of the drugs).
Regarding claim 26, Uemura further teaches wherein the medication titrations comprise at least one titration selected from the following group of titrations: vasodilators, diuretics, pulmonary vasodilators, neurohormonal antagonists, beta blockers, and inotropes (e.g. Par. [0133]: the drug administered is an inotropic agent).
Regarding claim 29, Uemura further teaches a sensor configured to sense the measurements associated with the left heart pressure and the right heart pressure (e.g. Par. [0066]: input means can be a measurement device that measures the hemodynamics in a patient).
Regarding claim 30, Uemura further teaches wherein the processing device is further configured to output the determined treatment to a display device (e.g. Fig. 1: display means 6 displays the results of the target decision means 7 and the dosing means 5).
Regarding claim 31, Uemura further teaches wherein the processing device is further configured to diagnose, based on the comparison, the patient (e.g. Abstract; Pars. [0119]-[0126]: based on the comparison, dosage for the patient is determined).
Regarding claim 32, Uemura further teaches wherein the monitoring system is a closed loop system where trend data of the measurements inform changes to an automated dispensing of a medicine (e.g. Abstract; Pars. [0119]-[0126]: based on the comparison, dosage for the patient is determined).
Regarding claim 33, Uemura further teaches wherein the medicine is a diuretic, vasodilator, or both (e.g. Par. [0139]: “Diuretic such as furosemide is administered in this drug administration.”). 
Regarding claim 37, Uemura further teaches wherein the processing device is further 65450385.002592 2042 USO3 configured to output to the display device one or more of the following: left atrial pressure, left atrial pressure averages, right atrial pressure, right atrial pressure averages, trend arrows of the measurements, line graphs over time of the measurements, waveforms of the measurements, and one or more medications of a patient associated with the measurements (e.g. Par. [0152]: display means displays the calculated values in a continuous time-series line plot).
Regarding claim 38, Uemura teaches a medical system comprising at least one sensor configured to sense right atrial pressure and left atrial pressure (e.g. Par. [0038]: right and left atrial pressure is measured; Par. [0066]: input means can be a measurement device that measures the hemodynamics in a patient; Fig. 6: step S1: measure right and left atrial pressures); and 7a receiver configured to receive a condition of the patient and measurement data corresponding to the sensed right atrial pressure and the sensed left atrial pressure (e.g. Fig. 1: receivers 3, 4, and 5), wherein the condition is at least one . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 22, 24, 27, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (US Patent Application Publication 2009/0221923 – APPLICANT CITED on IDS, of record), hereinafter Uemura, as applied to claims 1, 19, and 25 above, and further in view of Siess et al. (US Patent Application Publication 2020/0038567, of record), hereinafter Siess. This rejection is maintained.
Claim 1 is anticipated by Uemura as indicated above. Regarding claim 7, Uemura fails to teach wherein the processor is incorporated into an implantable medical device. 
Siess teaches, in a similar field of endeavor, a control device for a ventricular assist device. Siess teaches it is known for the processor to be incorporated into an implantable medical device (e.g. Abstract; Par. [0047]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura to include a processor incorporated into an implanted medical device as taught by Siess in order to provide the predictable results of a compact implantable medical device with a processor that allows for improved patient mobility.
 Claim 19 is anticipated by Uemura as indicated above. Regarding claim 22, Uemura fails to teach wherein the measurements associated with the left heart pressure are surrogates for the left heart pressure, wherein the surrogates are at least one surrogate selected from the following group of surrogates: pulmonary artery pressure (PAP), pulmonary arterial wedge pressure (PAWP), pulmonary artery systolic pressure (PASP), pulmonary artery diastolic pressure (PADP), right ventricular systolic pressure (RVSP), estimated pulmonary artery diastolic pressure (ePAD), and left ventricular end-diastolic pressure (LVEDP). 
Siess teaches, in a similar field of endeavor, a control device for a ventricular assist device. Siess teaches it is known for the signal to be the pulmonary artery pressure (e.g. Par. [0028]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura to include the signal being the pulmonary artery pressure as taught by Siess in order to provide the predictable results of improved signal to noise ratio in the sensed signal.
Claim 19 is anticipated by Uemura as indicated above. Regarding claim 24, Uemura fails to teach wherein the measurements associated with the right heart pressure are surrogates for the right heart pressure, wherein the surrogates are at least one surrogate selected from the following group of surrogates: right ventricular end-diastolic pressure (RVEDP), central venous pressure (CVP), and jugular venous pulse (JVP). 
Siess teaches, in a similar field of endeavor, a control device for a ventricular assist device. Siess teaches it is known for the signal to be the central venous pressure (e.g. Par. [0028]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura to include the signal being the central venous pressure as taught by Siess in order to provide the predictable results of improved signal to noise ratio in the sensed signal.
Claim 25 is anticipated by Uemura as indicated above. Regarding claim 27, Uemura fails to teach wherein the advanced therapy comprises one or more selected from the group of: implanting a ventricular assist device (VAD), implanting a mechanical circulator support (MCS), a transplant, or both.
Siess teaches, in a similar field of endeavor, a control device for a ventricular assist device. Siess teaches it is known for the advanced therapy to be a ventricular assist device (e.g. Abstract; Par. [0002]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura to include the advanced therapy to be a ventricular assist device as taught by Siess in order to provide the predictable results of improving the pumping function of the heart and improving patient mobility.
Claim 19 is anticipated by Uemura as indicated above. Regarding claim 34, Uemura fails to teach wherein the monitoring system is a closed loop system where trend data of the measurements inform changes to a ventricular assist device. 
Siess teaches, in a similar field of endeavor, a control device for a ventricular assist device. Siess teaches it is known for the system to be a closed loop system that uses trend data of the measurements to update changes to a ventricular assist device (e.g. Abstract: the settings are updated based on the signal measurements). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura to include the system to be a closed loop system that uses trend data of the measurements to update changes to a ventricular assist device as taught by Siess in order to provide the predictable results of providing appropriate therapy based on the patient’s condition adjusting the provided therapy based on real-time patient parameters 
Claim 19 is anticipated by Uemura as indicated above. Regarding claim 35, Uemura fails to teach wherein the monitoring system is used to determine RPM changes in a ventricular assist device. 
Siess teaches, in a similar field of endeavor, a control device for a ventricular assist device. Siess teaches it is known for the system to be used to determine speed level in a ventricular assist device (e.g. Abstract: the speed level is updated based on the signal measurements). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura to include the system to be used to determine speed level in a ventricular assist device as taught by Siess in order to provide the predictable results of adjusting the speed of the device based on real time patient parameters. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (US Patent Application Publication 2009/0221923 – APPLICANT CITED on IDS, of record), hereinafter Uemura, as applied to claim 25 above, and further in view of Wei et al. (Wei, X., Liu, X., Rosenzweig, A. What do we know about the cardiac benefits of exercise? Trends in Cardiovascular Medicine; 25(6): 537-539. August 2015, of record), hereinafter Wei. This rejection is maintained.
Claim 25 is anticipated by Uemura as indicated above. Regarding claim 28, Uemura fails to teach wherein the lifestyle changes comprise at least one lifestyle change selected from the following group of lifestyle changes: a change in diet, increased activity, or both.
Wei, in a similar field of endeavor, teaches the importance of exercise for sustaining cardiovascular health. Wei teaches it is known for the lifestyle change to be increased activity (i.e. exercise) (e.g. Abstract).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura to include the lifestyle change being increased activity as taught by Wei in order to provide the predictable results of improving the patient’s overall cardiovascular health.
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Uemura et al. (US Patent Application Publication 2009/0221923 – APPLICANT CITED on IDS, of record), hereinafter Uemura, as applied to claim 20 above, and further in view of Volosin et al. (US Patent Application Publication 2019/0282178, of record), hereinafter Volosin. This rejection is maintained.
Claim 20 is anticipated by Uemura as indicated above. Regarding claim 36, Uemura fails to teach wherein the processing device uses machine learning to modify the treatment regimen.
Volosin, in a similar field of endeavor, teaches a patient monitoring device. Volosin teaches it is known for the processing device to use machine learning to modify the treatment regimen (e.g. Par. [0059]: machine learning can be used to determine clinically actionable events). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Uemura to include the processor using machine learning to modify the treatment regimen as taught by Volosin in order to provide the predictable results of automating the modification of treatment regimen.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792